DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, readable on claims 1-16 in the reply filed on 6/9/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an intake cross-section” in Line 5, wherein it’s unclear what can be defined as an intake cross-section since the term cross-section does not imply any type of structure.  It’s the examiner’s understanding this is meant to be an intake aperture, but this is not currently reflected in the claim language.  Appropriate correction is required.
Claim 1 recites the limitation “for reducing a pressure gradient” in Line 9, wherein the claim fails to provide any frame of reference how the pressure gradient is being defined or what causes the pressure gradient.  Therefore, it’s unclear how the suction relief aperture is being used to reduce a pressure gradient.  Appropriate correction is required.
Claim 6 recites the limitation “rounded, blunted front aspect” in Line 2, wherein it’s unclear the scope of the limitation since the phrase “front aspect” is not well defined in the art and it’s not clear what structure an “aspect” refers to.  Appropriate correction is required.
Claim 10 recites the limitation “said guard wall extends distally to a limit defined by exclusion from a field of view of an imaging means” in Lines 1-2, it’s not clear how the limit is being defined, since it appears the distal end of the guard wall is being defines as “exclusion from a field of view of an imaging means” which raises indefiniteness regarding the scope of the claimed guard wall.  Appropriate correction is required.
Claim 12 recites the limitation "the tissue" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the body lumen" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “sensor system for detecting an occlusion” in Claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function reducing or reversing suction by a pump but does not include structure as to how an occlusion is detected.  However, there is no disclosure of any particular structure of the sensor system for detecting an occlusion, either explicitly or inherently. Merely, reciting something can perform a function is not adequate structure for performing the detection of an occlusion because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed function of detection of an occlusion. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US Patent Application Publication No. 2010/0076420).

In regard to claim 1, Carter discloses a cleaning system (40, Fig. 1) for evacuating waste from a digestive tract lumen (the device is capable of insertion within a digestive tract), comprising:
at least one evacuation channel (42) having a distal end configured for insertion to a distal segment of said digestive tract lumen, said at least one evacuation channel being configured to transmit suction distally (via suction pump (60), Fig. 1) to an intake cross-section (Fig. 3, via distal tip of the evacuation channel) of the evacuation channel (Par. 25); and
a guard wall (41) which extends distally from said intake cross-section (Fig. 3); said guard wall comprising a plurality of apertures (47), at least one of said apertures serving as a suction relief aperture for reducing a pressure gradient (any of apertures (47) can act as a suction relief aperture for reducing a pressure gradient).

In regard to claim 2, Carter teaches wherein said guard wall comprises an evacuation antechamber (distal portion of the guard wall which contains cylindrical space (50), Fig. 3) which includes an open region fluidly interconnecting said plurality of apertures proximally (Fig. 3); said plurality of apertures positioned to allow fluid to pass therethrough to a side facing said intake cross-section while receiving suction transmitted through said evacuation channel (the fluid is suctioned from the apertures (47), through the antechamber (50) and passing through the distal-facing intake cross-section, Fig. 3, Par. 30).

In regard to claim 3, Carter teaches wherein said plurality of apertures are positioned near an open end of said guard wall which defines a suction aperture leading to said intake cross-section (Fig. 3).

In regard to claim 4, Carter teaches wherein a lip (distal portion of guide wall (41), Fig. 3) of said guard wall is formed to define a non-planar suction aperture (47, Fig. 3).

In regard to claim 5, Carter teaches wherein said guard wall is positioned to increase a distance between a body lumen wall and a region of high pressure gradient at said intake-cross section (Fig. 3, the guard wall provides a gap between the body lumen wall and the intake-cross section).

In regard to claim 6, Carter teaches wherein said evacuation antechamber defines a rounded, blunted front aspect (Fig. 3).

In regard to claim 7, Carter teaches wherein said digestive tract lumen is a colon (the cleaning system is capable of being used in a colon).

In regard to claim 8, Carter teaches wherein said guard wall tapers in a distal direction (Fig. 3).

In regard to claim 9, Carter teaches comprising an adaptor (41) attachable to a distal portion of a colonoscope probe which includes said evacuation channel (the adaptor is capable of attaching to a distal portion of a colonoscope probe having an evacuation channel), wherein said adaptor (41) comprises said guard wall (41).

In regard to claim 10, Carter teaches said guard wall extends distally to a limit defined by exclusion from a field of view of an imaging means comprised in the colonoscope probe (the colonoscope probe is capable of being mounted to the adaptor such that the guard wall extends distally to a limit defined by exclusion from a field of view of imaging means of the colonoscope probe).

In regard to claim 11, Carter teaches wherein each of said plurality of apertures comprises an open area smaller than 50% of the area of said intake cross-section (Fig. 3 illustrates each of the apertures (47) is less then 50% of the area of the intake cross section of the evacuation chamber).

In regard to claim 12, Carter teaches wherein said guard wall is positioned to divert suction into the intake cross-section of the evacuation channel away from the tissue of a lumenal wall (Fig. 3, the guard wall is configured to suction through the intake cross-section, away from the tissue of a luminal wall).

In regard to claim 14, Carter teaches wherein said evacuation channel is substantially uniform in cross-section along its body (Figs. 2-3).

In regard to claim 15, Carter teaches wherein said guard wall is rigid or semi-rigid such that it maintains its shape under at least a pressure used to normally advance an endoscope probe into the body lumen (the guard wall is formed of plastic and is capable of maintaining it’s shape while advancing an endoscope probe in a body lumen).

In regard to claim 16, Carter teaches wherein when suction is actively applied through said evacuation channel, waste material entering said evacuation antechamber is evacuated (suction is applied to remove gases from the antechamber).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	July 30, 2022